DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites the limitation “the safety function” in line 13. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the safety function” to read as --a safety function--. 
Regarding claims 2-11, these claims depend from claim 1 and are therefore rejected for the
same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above.
	Regarding claim 3, the claim recites the limitation “the location system” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the location system” to read as --a location system--.
	Regarding claim 7, the claim recites the limitation “the contour identifier” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the contour identifier” to read as --a contour identifier--.
	Regarding claim 7, the claim recites the limitation “the position identifier” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the position identifier” to read as --a position identifier--.
Regarding claim 12, the claim recites the limitation “the safety function” in line 10. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the safety function” to read as --a safety function--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Magnanimo (US 20180326586 A1) in view of Brunner (DE 10313194 B4). 

Regarding claim 1, Magnanimo teaches A movable machine, the moveable machine comprising a safety system, a safety controller, a localization system, a distance sensor for an at least areal monitoring of a monitored zone, wherein a position of a safe point of interest can be identified by means of the localization system (Magnanimo, Claim 12, “a control device, which is configured to: obtain environment information regarding the environment of the manipulator system; adjust the protective field based on the environment information; and monitor the adjusted protective field by means of the monitoring device.” AND Page 3, Paragraph 0026 “an adjustment signal is wirelessly sent based on the provided position data of the manipulator system. The position of the manipulator system can be determined, for example, by means of GPS technology, an electromagnetic logic or by means of RFID tags… Thus, the adjustment of a protective field can be designed efficiently and situationally by means of an adjustment signal, depending on the position of the manipulator system in a known environment, that is, for example, depending on the relative position of the manipulator system to a known obstacle” AND Page 1, Paragraph 0013, “A monitoring device preferably comprises a means, which allows, for example, to monitor the protective field, using infrared, ultrasonic, parallactic or sharp- or contrast optical distance measurement of the protective field” [safety controller is mapped to control device], [localization system is mapped to environment map], [distance sensor is mapped to a monitoring device]). 
Magnanimo does not teach a contour recognition unit; a contour of the safe point of interest can be identified by means of the distance sensor and the contour recognition unit; wherein a change of the safety function of the safety system takes place by means of the safety controller on an identification of the position of the safe point of interest and of the contour of the safe point of interest.
Brunner teaches a contour recognition unit (Brunner, Page 9-10, Paragraphs 5-1, “In the form of this map is the edge contour of the protective field 16 in the evaluation unit 8th stored”) [contour recognition unit is mapped to evaluation unit]; a contour of the safe point of interest can be identified by means of the distance sensor and the contour recognition unit (Brunner, Pages 9-10, Paragraphs 5-1, “each the distance of an object to the optical sensor 1 is determined. In this case, the distance determination is not carried out continuously as a function of the angular positions, but rather with a limited angular resolution predetermined essentially by the respective measuring times… In the form of this map is the edge contour of the protective field 16 in the evaluation unit 8th stored”); wherein a change of the safety function of the safety system takes place by means of the safety controller on an identification of the position of the safe point of interest and of the contour of the safe point of interest (Brunner, Page 10, Paragraphs 2-7, “The reference object defined in this way will be in the evaluation unit 8th for the definition of resolution ranges A .sub.i as a function of the edge contour of the protective field 16 used… Advantageously, a resolution range A .sub.i is defined for each angle segment w .sub.i as a function of the assigned distance limit value D .sub.i, which corresponds to the position of the protective field edge in this angle segment w .sub.i.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Magnanimo with a distance sensor and contour recognition unit to determine a safe point of interest, and safety system that changes its function based on the position of the safe point of interest and contour of the safe point of interest of Brunner in order to continually update the environment map with a contour of the safe point of interest and update vehicle position and speed requirements. When a vehicle moves, the contour of the safe point of interest changes based on the position, speed, and braking distance required by the vehicle. Having a contour of the safe point of interest of its surroundings and continually updating the contour allows the vehicle to know when its safety zone is too small and to slow down or stop the vehicle. As stated in Magnanimo, “the driverless transport system can stop to avoid a possible collision. Thus, a safe human-robot-collaboration (HRC) is made possible… a larger protective field is used to account for delays and longer braking distances.” (Magnanimo, Page 1, Paragraph 0005-0007). 

Regarding claim 2, the combination of Magnanimo and Brunner teaches the distance sensor is one of a laser scanner, a safety laser scanner, a 3D camera, a stereo camera, and a time of flight camera (Magnanimo, Page 1, Paragraph 0013, “Preferably, the monitoring device can comprise a multi-camera system, a stereo camera, a 3D-camera and/or a time-of-flight camera to allow to monitor the protective field. More preferably, the monitoring device comprises one or more laser scanners for detecting objects in the protective field”). 

Regarding claim 3, the combination of Magnanimo and Brunner teaches a position of the safe point of interest can be identified by means of the location system and the distance sensor (Magnanimo, Page 1, Paragraph 0013, “The protective field of the manipulator system is monitored by means of a monitoring device… using infrared, ultrasonic, parallactic or sharp- or contrast optical distance measurement of the protective field”). 

Regarding claim 4, the combination of Magnanimo and Brunner teaches the localization system has one of a map and a map model with the safe point of interest being entered in the map or in the map model (Magnanimo, Page 2, Paragraph 0019-0020, “Based on the environment map and the current position of the manipulator system, the protective field can be efficiently adjusted, since, for example, the known obstacles can be excluded from the protective field, so that they do not lead to an infringement of the protective field… It can thus be checked whether there is a known obstacle in the protective field, and this can be possibly cut out of the protective field”). 

Regarding claim 5, the combination of Magnanimo and Brunner teaches the position of the safe point of interest respectively has at least one position identifier (Magnanimo, Page 3, Paragraph 0026-0029, “More preferably, an adjustment signal is wirelessly sent based on the provided position data of the manipulator system. The position of the manipulator system can be determined, for example, by means of GPS technology, an electromagnetic logic or by means of RFID tags. A switching logic can decide based on the position of the manipulator system whether to send an adjustment signal. Thus, the adjustment of a protective field can be designed efficiently and situationally by means of an adjustment signal”). 

Regarding claim 6, the combination of Magnanimo and Brunner teaches the contour of a safe point of interest respectively has at least one contour identifier (Magnanimo, Page 4, Paragraph 0054 “In this case, an adjusted protective field to the known environment contour can be calculated, or an optimal protective field can be determined without consideration of the environment, from which the subsequently known contours of the work station 17 can be cut. In the situation illustrated in FIG. 5, the work table 11 or the workstation 17 is spared from the ideal protective field because there are no unknown obstacles, for example, no people, found or stopped”). 

Regarding claim 7, the combination of Magnanimo and Brunner teaches the contour identifier and the position identifier of a safe point of interest are linked via a correlation rule (Brunner, Pages 4-5, Paragraphs 3-1, “determining the positions of the objects and these position measurement values are stored in the evaluation unit. For the detection of objects having a specific contour, the position measurement values for the corresponding object are compared with set values which are calculated in the evaluation unit from the contour of the object at a predetermined position in the area to be monitored”). 

Regarding claim 8, the combination of Magnanimo and Brunner teaches the safety controller transmits and receives test vectors to/from the localization system and/or the contour recognition unit (Brunner, Page 4, Paragraph 2, “By Pressing a switch is at the associated input to a predetermined signal value, which corresponds to an activation of the input. This activates the associated stored surveillance area, which captures the objects in that surveillance area. For test purposes, in each case a predetermined signal value can be output via an output of the evaluation unit to the supply lines, which in the error-free case is present at the corresponding input of the evaluation unit”). 

Regarding claim 9, the combination of Magnanimo and Brunner teaches the safety system has at least one sensor that is able to measure at least one of a movement, a change of position, and a speed (Magnanimo, Page 3, Paragraph 0033, “The manipulator system preferably comprises a means for determining the current position of the manipulator system, which can be based on GPS technology. More preferably, the monitoring device can also be used for an accurate position determination of the manipulator system”). 


Regarding claim 10, the combination of Magnanimo and Brunner teaches the safety system has at least one encoder that detects a rotary position of a wheel, with the encoder being connected to the safety controller (Brunner, Pages 8-9, Paragraphs 5-3, “to the evaluation 8th connected angle encoder continuously the current angular position of the deflection unit 9 detected… This object message, for example, to shut down a machine whose apron by means of the optical sensor 1 is monitored, used.”). 


Regarding claim 11, the combination of Magnanimo and Brunner teaches the safe point of interest respectively has a reflector mark (Magnanimo, Page 3, Paragraph 0029, “An adjustment signal can be in the form of an external marking, which can be applied, for example, close to an obstacle on the ground. The marking can be electromagnetic type, comprise an RFID-tag, or be in the form of a barcode or QR code. Thus, it can be accurately identified where and how the protective field to be adjusted depending on the position of the manipulator system in the environment”). 

	Regarding claim 12, Magnanimo teaches the moveable machine having a safety system, a safety controller, a localization system, a distance sensor for an at least areal monitoring of a monitored zone, the method comprising the steps of: identifying a position of a safe point of interest by means of the localization system (Magnanimo, Magnanimo, Claim 12, “a control device, which is configured to: obtain environment information regarding the environment of the manipulator system; adjust the protective field based on the environment information; and monitor the adjusted protective field by means of the monitoring device.” AND Page 3, Paragraph 0026 “an adjustment signal is wirelessly sent based on the provided position data of the manipulator system. The position of the manipulator system can be determined, for example, by means of GPS technology, an electromagnetic logic or by means of RFID tags… Thus, the adjustment of a protective field can be designed efficiently and situationally by means of an adjustment signal, depending on the position of the manipulator system in a known environment, that is, for example, depending on the relative position of the manipulator system to a known obstacle” AND Page 1, Paragraph 0013, “A monitoring device preferably comprises a means, which allows, for example, to monitor the protective field, using infrared, ultrasonic, parallactic or sharp- or contrast optical distance measurement of the protective field”). 
	Magnanimo does not teach a contour recognition unit; identifying a contour of the safe point of interest by means of the distance sensor and the contour recognition unit; with a change of the safety function of the safety system being carried out by means of the safety controller on an identification of the position of the safe point of interest and of the contour of the safe point of interest.
	Brunner teaches a contour recognition unit (Brunner, Page 9-10, Paragraphs 5-1 “In the form of this map is the edge contour of the protective field 16 in the evaluation unit 8th stored”); identifying a contour of the safe point of interest by means of the distance sensor and the contour recognition unit (Brunner, Pages 9-10, Paragraphs 5-1, “each the distance of an object to the optical sensor 1 is determined. In this case, the distance determination is not carried out continuously as a function of the angular positions, but rather with a limited angular resolution predetermined essentially by the respective measuring times… In the form of this map is the edge contour of the protective field 16 in the evaluation unit 8th stored”); with a change of the safety function of the safety system being carried out by means of the safety controller on an identification of the position of the safe point of interest and of the contour of the safe point of interest (Brunner, Page 10, Paragraphs 2-7, “The reference object defined in this way will be in the evaluation unit 8th for the definition of resolution ranges A .sub.i as a function of the edge contour of the protective field 16 used… Advantageously, a resolution range A .sub.i is defined for each angle segment w .sub.i as a function of the assigned distance limit value D .sub.i, which corresponds to the position of the protective field edge in this angle segment w .sub.i”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Magnanimo with a distance sensor and contour recognition unit to determine a safe point of interest, and safety system that changes its function based on the position of the safe point of interest and contour of the safe point of interest of Brunner in order to continually update the environment map with a contour of the safe point of interest and update vehicle position and speed requirements. When a vehicle moves, the contour of the safe point of interest changes based on the position, speed, and braking distance required by the vehicle. Having a contour of the safe point of interest of its surroundings and continually updating the contour allows the vehicle to know when its safety zone is too small and to slow down or stop the vehicle. As stated in Magnanimo, “the driverless transport system can stop to avoid a possible collision. Thus, a safe human-robot-collaboration (HRC) is made possible… a larger protective field is used to account for delays and longer braking distances.” (Magnanimo, Page 1, Paragraph 0005-0007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669